Digitally signed
                                                                               by Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                   Supreme Court                               Date: 2021.04.06
                                                                               16:08:01 -05'00'



        Dynak v. Board of Education of Wood Dale School District 7, 2020 IL 125062




Caption in Supreme      MARGARET DYNAK, Appellant, v. THE BOARD OF
Court:                  EDUCATION OF WOOD DALE SCHOOL DISTRICT 7, Appellee.



Docket No.              125062



Filed                   April 16, 2020



Decision Under          Appeal from the Appellate Court for the Second District; heard in that
Review                  court on appeal from the Circuit Court of Du Page County, the Hon.
                        Bonnie M. Wheaton, Judge, presiding.



Judgment                Judgments affirmed.



Counsel on              Ryan M. Thoma, of Illinois Education Association, NEA, and Michael
Appeal                  H. Slutsky, of Allison, Slutsky & Kennedy, P.C., both of Chicago, for
                        appellant.

                        John E. Fester and Adam Dauksas, of Scariano, Himes and Petrarca,
                        Chtrd., of Chicago, for appellee.

                        Gilbert A. Cornfield, of Cornfield and Feldman LLP, of Chicago, for
                        amicus curiae Illinois Federation of Teachers.
                               Stanley B. Eisenhammer, Katherine A. LaRosa, and Jennifer R.
                               Donnelley, of Hodges, Loizzi, Eisenhammer, Rodick & Kohn, LLP,
                               of Arlington Heights, for amici curiae Illinois Association of School
                               Boards et al.



     Justices                  CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the
                               court.
                               Justices Garman and Theis concurred in the judgment and opinion.
                               Justice Karmeier specially concurred, with opinion, joined by Justice
                               Kilbride.
                               Justices Neville and Michael J. Burke took no part in the decision.



                                               OPINION

¶1        At issue is whether section 24-6 of the Illinois School Code (105 ILCS 5/24-6 (West 2016))
      allows a teacher who gives birth at the end of the school year to use her accumulated paid sick
      leave at the start of the next school year. The school district in this case denied plaintiff’s
      request to use paid sick leave at the beginning of the school year following the birth of her
      child. Plaintiff subsequently filed a complaint for declaratory judgment in the circuit court of
      Du Page County. The circuit court held in favor of the school district, and the appellate court
      affirmed. 2019 IL App (2d) 180551. We now affirm the lower courts’ judgments.

¶2                                           BACKGROUND
¶3        Section 24-6 of the School Code provides, in relevant part:
                 “§ 24-6. Sick leave. The school boards of all school districts, including special
             charter districts, but not including school districts in municipalities of 500,000 or more,
             shall grant their full-time teachers *** sick leave provisions not less in amount than 10
             days at full pay in each school year. If any such teacher or employee does not use the
             full amount of annual leave thus allowed, the unused amount shall be allowed to
             accumulate to a minimum available leave of 180 days at full pay, including the leave
             of the current year. Sick leave shall be interpreted to mean personal illness, quarantine
             at home, serious illness or death in the immediate family or household, or birth,
             adoption, or placement for adoption. The school board may require a certificate from a
             physician *** as a basis for pay during leave after an absence of 3 days for personal
             illness or 30 days for birth or as the school board may deem necessary in other cases.
             *** For paid leave for adoption or placement for adoption, the school board may
             require that the teacher or other employee provide evidence that the formal adoption
             process is underway, and such leave is limited to 30 days unless a longer leave has been
             negotiated with the exclusive bargaining representative.” 105 ILCS 5/24-6 (West
             2016).


                                                  -2-
¶4        Plaintiff, Margaret Dynak, is a full-time teacher employed by Wood Dale School District
     7 (District) since 2008. On March 15, 2016, plaintiff notified the District in writing that she
     was due to give birth to her second child through a scheduled caesarian section on June 6,
     2016. She requested to use 1.5 days of her accumulated paid sick leave on June 6 and 7. June
     7 was the last day of the 2015-16 school year and was scheduled as a half-day of work.
¶5        Plaintiff also requested to use 12 weeks of leave pursuant to the Family and Medical Leave
     Act of 1993 (FMLA) (29 U.S.C. § 2601 et seq. (2012)), beginning on August 18, 2016, the
     first day of the 2016-17 school year. Under the FMLA, an eligible employee may take 12
     workweeks of unpaid leave during any 12-month period for the birth of a child. See 29 U.S.C.
     § 2612(a)(1)(A) (2012); 29 C.F.R. § 825.200(a)(1) (2013). Finally, plaintiff requested to use
     paid sick leave for the first 28.5 days of her FMLA leave, pursuant to section 24-6 of the School
     Code. Thus, plaintiff requested that the first 28.5 workdays of her 12-week leave would be
     paid, while the remaining days would be unpaid. It is undisputed that plaintiff had accumulated
     at least 30 days of paid sick leave as of the date of her request.
¶6        The District allowed plaintiff to use 1.5 days of her accumulated paid sick leave on June 6
     and 7, 2016, but it denied her request to use paid sick leave beginning on August 18, 2016. In
     a letter dated April 21, 2016, John Corbett, the District’s superintendent, informed plaintiff
     that her 12 weeks of unpaid FMLA leave had been approved by the school board. The letter
     stated, however, that since the FMLA leave would begin 10 weeks after the birth, plaintiff was
     not “eligible to use sick days for the leave unless additional circumstances exist that would
     normally allow for the use of paid sick leave.”
¶7        On May 5, 2016, Sylvia Rios, associate general counsel for the Illinois Education
     Association, sent a letter to the District on plaintiff’s behalf. Rios contended in her letter that
     section 24-6 of the School Code mandates a minimum 30-day period of paid sick leave
     following the birth of a child and “does not provide for a specific 30[-]day period during which
     a teacher must take the days off.” After further correspondence between the parties, the District
     did not change its position on the matter. Plaintiff gave birth on June 6, 2016. She began her
     12-week FMLA leave on August 18, 2016. Plaintiff did not submit a physician’s certificate to
     substantiate a medical need for additional paid sick leave. On October 6, 2016, plaintiff’s
     attorney sent the District a written demand for reimbursement of lost wages for 28.5 days of
     sick leave. The record does not contain the District’s response, if any, to this demand.
¶8        On October 13, 2016, plaintiff filed a three-count complaint in the circuit court. Count I
     prayed for a declaratory judgment to determine the rights and liabilities of the parties under
     section 24-6 and to restore to plaintiff her lost wages and benefits for the period during which
     she was denied the use of paid sick leave. Count II alleged plaintiff was entitled to reasonable
     attorney fees pursuant to the Attorneys Fees in Wage Actions Act (Wage Act) (705 ILCS 225/1
     (West 2016)). Count III alleged plaintiff was entitled to attorney fees, costs, and damages
     pursuant to the Illinois Wage Payment and Collection Act (820 ILCS 115/14 (West 2016)).
¶9        The parties filed cross-motions for summary judgment. Following arguments, the trial
     court granted the District’s motion and denied plaintiff’s motion. In ruling for the District, the
     trial judge stated:
                  “In order to adopt the interpretation of the statute urged by the plaintiff, the Court
              would have to find that the conditions set forth in the definition of sick leave create a



                                                  -3-
               vested right in the plaintiff and other similarly situated persons regardless of when those
               conditions occurred.
                    The accident of giving birth in the summertime, I don’t believe creates any kind of
               a right in the plaintiff to sick leave at a future period in time that is not covered by the
               Act.
                    For instance, if there were a death in the plaintiff’s immediate family that took place
               on June 15th, after the school year ended, she could not reasonably expect to have three
               days of sick leave for that occurrence, but the sick leave taking place after the school
               year started.
                    And the same could be said for any of the other occurrences that are set forth in the
               definition of sick leave.”
¶ 10       Plaintiff filed a notice of appeal seeking review of the dismissal of counts I and II of her
       complaint. 1 A divided appellate court panel affirmed the trial court’s judgment. 2019 IL App
       (2d) 180551. The majority held, inter alia, that sick leave for birth must be interpreted in the
       same manner as sick leave for other events listed in section 24-6, such as personal illness. Id.
       ¶ 36. The majority further held that plaintiff’s interpretation of the statute, which would allow
       her to use paid sick leave beginning approximately 10 weeks after the birth, would lead to an
       absurd result when applied to the other triggering events in the statute. Id.
¶ 11       The majority also noted that plaintiff’s interpretation would “confer upon teachers and
       teachers alone a sort of sub rosa paid parental leave based on the fortuity of the timing of
       birth,” for which there was no textual support. Id. ¶ 56. The majority surmised, “[i]f the
       legislature had intended to confer paid parental leave, it would not have hijacked a sick-leave
       provision to do so.” Id. Accordingly, the majority rejected plaintiff’s statutory interpretation
       and affirmed the trial court’s judgment in favor of the District. Since plaintiff did not prevail
       on the section 24-6 issue, the majority also rejected plaintiff’s Wage Act claim for attorney
       fees. Id. ¶ 58.
¶ 12       In his dissent, Justice Hudson characterized the majority’s interpretation of section 24-6 as
       an impermissible rewriting of the statute. Id. ¶¶ 63, 65 (Hudson, J. dissenting). He argued that
       the statute allows a teacher to use accumulated paid sick days “for birth” for the next 30
       workdays following the birth, with no limitations or exceptions. Id. ¶ 64. Since the statute
       contains no exception for when a teacher’s next 30 workdays following the birth are interrupted
       by the summer break, he argued the District had no right to refuse plaintiff’s request. Id.
¶ 13       This court allowed plaintiff’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. July 1,
       2018). In addition, we allowed the Illinois Federation of Teachers to file an amicus curiae brief
       in support of plaintiff’s position and the Illinois Association of School Boards and Illinois
       Association of School Administrators to file jointly an amicus curiae brief in support of the
       District’s position. Ill. S. Ct. R. 345(a) (eff. Sept. 20, 2010).

¶ 14                                         ANALYSIS
¶ 15      The trial court decided this case on cross-motions for summary judgment. Summary
       judgment is proper when the pleadings, depositions, admissions, and affidavits show that there

           Plaintiff did not ask the appellate court to review the dismissal of count III of her complaint. Thus,
           1

       count III is not at issue in this appeal.

                                                       -4-
       is no genuine issue of material fact and the moving party is entitled to judgment as a matter of
       law. 735 ILCS 5/2-1005(c) (West 2016). When parties file cross-motions for summary
       judgment, they agree that the case involves only legal questions and ask the court to decide the
       issues on the existing record. Pielet v. Pielet, 2012 IL 112064, ¶ 28. Upon review of the grant
       or denial of summary judgment, we apply a de novo standard of review. Id. ¶ 30. De novo
       review is also appropriate in this case because the main issue involves statutory construction,
       a question of law. Id.
¶ 16       The principles of statutory construction are well established. Our primary goal is to
       interpret and give effect to the legislature’s intent. Corbett v. County of Lake, 2017 IL 121536,
       ¶ 30. The best indicator of the legislative intent is the language in the statute, which must be
       given its plain and ordinary meaning. Id. Statutory terms cannot be considered in isolation but
       must be read in context to determine their meaning. Id. ¶¶ 27, 30. Furthermore, in interpreting
       statutory language, we may consider the consequences that would result from construing the
       statute one way or the other. Id. ¶ 35. In doing so, we presume that the legislature did not intend
       absurdity, inconvenience, or injustice. Id. If the language is unambiguous, the statute should
       be applied as written. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 11. If the
       statutory language is ambiguous, however, this court may look to various tools of statutory
       interpretation, such as legislative history. Id. A statute is ambiguous if it is subject to more than
       one reasonable interpretation. Id.

¶ 17                                    I. Statutory Paid Sick Leave
¶ 18       Section 24-6 defines sick leave for full-time teachers and certain school district employees
       in municipalities with populations of less than 500,000 people. 105 ILCS 5/24-6 (West 2016).
       The statute provides that eligible employees shall be granted at least 10 paid sick days per
       school year, with the unused amount allowed to accumulate. Id. Prior to 2007, the statutory
       definition of “sick leave” did not include birth or adoption. Sick leave was defined solely as
       “personal illness, quarantine at home, or serious illness or death in the immediate family or
       household.” 105 ILCS 5/24-6 (West 2006). At that time, the statute required a certificate from
       a physician (or other medical professional as defined in the statute) “as a basis for pay during
       leave after an absence of 3 days for personal illness, or as [the school board] may deem
       necessary in other cases.” Id.
¶ 19       On August 14, 2007, the legislature amended the statute to add “birth, adoption, or
       placement for adoption” to the definition of sick leave. Pub. Act 95-151, § 5 (eff. Aug. 14,
       2007) (amending 105 ILCS 5/24-6). Accordingly, since 2007 the statute defines sick leave as
       “personal illness, quarantine at home, serious illness or death in the immediate family or
       household, or birth, adoption, or placement for adoption.” 105 ILCS 5/24-6 (West 2016).
       Approximately two years later, the legislature amended the statute to require a physician’s
       certificate after 30 days (or approximately six workweeks) of sick leave for birth: “[t]he school
       board may require a certificate *** as a basis for pay during leave after an absence of 3 days
       for personal illness or 30 days for birth, or as the school board may deem necessary in other




                                                     -5-
       cases.” (Emphasis added.) Pub. Act 96-51, § 5 (eff. July 23, 2009) (amending 105 ILCS 5/24-
       6). 2
¶ 20         At issue in this appeal is how an intervening summer break affects a teacher’s right under
       section 24-6 to use accumulated paid sick leave after the birth of a child. Plaintiff contends
       there is no explicit temporal limitation in the statute for paid sick leave in connection with a
       birth. She argues that the statute does not specify that paid sick leave for birth must be
       continuous, when it must begin, or whether it must be completed within a certain amount of
       time after the birth. Plaintiff contrasts section 24-6 of the School Code with the Child
       Bereavement Leave Act (820 ILCS 154/10 (West 2016)), which grants a maximum of two
       weeks (10 workdays) of unpaid bereavement leave for the death of a child and requires the
       leave to be completed within 60 days after the employee receives notice of the child’s death.
       Plaintiff argues that the legislature could have placed a similar time restriction on paid sick
       days in section 24-6 of the School Code but that it chose not to do so. Based on the absence of
       an explicit time limitation in the statute, plaintiff reasons that an intervening period of
       nonworkdays, such as during the summer break, does not affect a teacher’s right to use paid
       sick leave following a birth. Thus, plaintiff interprets the statute as allowing sick leave for birth
       to be open-ended and noncontinuous. We disagree with this interpretation of the statute.
¶ 21         Contrary to plaintiff’s reading, the statute does expressly limit a teacher’s right to use paid
       sick leave for birth. Section 24-6 of the School Code is titled “Sick Leave.” 105 ILCS 5/24-6
       (West 2016). By its plain terms, it provides “sick leave” to certain teachers and school
       employees for various events requiring employees to be absent from work. Id. The statute
       includes “birth” in its list of events triggering a teacher’s right to use her accumulated paid sick
       leave. The statute further states that a medical certificate is required “as a basis for pay during
       leave after an absence of *** 30 days for birth.” Id. This language strongly suggests that the
       legislature intended that sick leave for birth must have a temporal connection to the birth.
       Indeed, the 30-day requirement only makes sense if the intent was for paid sick leave to follow
       immediately after the birth. If, as plaintiff contends, an employee can take 30 days of paid sick
       leave “for birth” months or even years after the birth, it would be illogical to require a medical
       certificate in order to extend that 30-day period.
¶ 22         Our reading of the statute is reinforced when we consider that birth is listed in a group with
       other events that qualify for paid sick leave. In 2007, the legislature added “birth, adoption, or
       placement for adoption” to the existing list of triggering events, which previously included
       only “personal illness, quarantine at home, or serious illness or death in the immediate family
       or household.” 105 ILCS 5/24-6 (West 2016); see also Pub. Act 95-151, § 5 (eff. Aug. 14,
       2007). It is a general rule that words grouped in a list should be given related meaning, pursuant
       to the doctrine of noscitur a sociis. Corbett v. County of Lake, 2017 IL 121536, ¶ 31 (citing
       Third National Bank in Nashville v. Impac Ltd., 432 U.S. 312, 322 (1977)). There is no


           2
            In the same 2009 amendment, the legislature added a new requirement for using sick leave
       for adoption or placement for adoption: “[f]or paid leave for adoption or placement for
       adoption, the school board may require that the teacher or other employee provide evidence
       that the formal adoption process is underway, and such leave is limited to 30 days unless a
       longer leave has been negotiated with the exclusive bargaining representative.” Pub. Act 96-
       51, § 5 (eff. July 23, 2009) (amending 105 ILCS 5/24-6).

                                                     -6-
       indication in the statutory language that the legislature intended sick leave for “birth” to operate
       differently from sick leave for “personal illness, quarantine at home, or serious illness or death
       in the immediate family or household.” Therefore, whatever construction we give to sick leave
       for the other events listed in the statute must also be given to sick leave for “birth.”
¶ 23        The only reasonable way to interpret the statute’s allowance of sick leave for personal
       illness, quarantine at home, or serious illness or death in the immediate family or household is
       that the sick leave must be contemporaneous with the event. The provision requiring a teacher
       to provide a medical certificate after an absence of three days for personal illness is clear
       evidence that the legislature did not intend for sick leave to be separated in time from the actual
       illness. Moreover, there is no evidence in the text that the legislature intended to create a vested
       right in an employee to take paid sick leave on any days the employee chooses.
¶ 24        In determining legislative intent, we may consider the consequences that would result from
       construing the statute one way or another, and in doing so, we presume that the legislature did
       not intend absurdity, inconvenience, or injustice. People ex rel. Sherman v. Cryns, 203 Ill. 2d
       264, 280 (2003). Applying plaintiff’s proposed reading of sick leave for “birth” to sick leave
       for the other qualifying events leads to absurd results. For example, suppose that a teacher
       experienced a personal illness or family death during the summer break and that these events
       are resolved prior to the start of the school year. In these scenarios, it would be absurd to
       suggest that the teacher may use paid sick leave at the beginning of the school year to make up
       for the days lost to illness or family death during the summer break. Furthermore, under
       plaintiff’s proposed construction, a sick teacher could choose to come to work while sick, then
       take paid sick leave on future days when he or she is well. This result, too, is absurd.
¶ 25        We believe the legislature could not have intended the statute to be interpreted in the
       manner urged by plaintiff. Plaintiff’s proposed construction of the statute disconnects the
       qualifying event from the sick leave, contrary to the plain statutory language. In the same way
       that sick leave for illness may not be disconnected in time from the illness, sick leave for birth
       may not be disconnected in time from the birth.
¶ 26        Nevertheless, plaintiff argues that sick leave for birth and adoption should be treated
       differently from the other qualifying events. In support, she notes that a comma and the word
       “or” separate the two clauses in the phrase “personal illness, quarantine at home, serious illness
       or death in the immediate family or household, or birth, adoption, or placement for adoption.”
       (Emphasis added.) 105 ILCS 5/24-6 (West 2016). Plaintiff argues that this demonstrates the
       legislature’s intent that sick leave for birth or adoption can be taken at the teacher’s discretion
       rather than contemporaneously with, or immediately following, the birth or adoption. This
       argument is unavailing. If the legislature had intended that a teacher be allowed to choose when
       to take paid sick leave after birth or adoption, it surely would have made that intention explicit.
       Simply inserting an “or” between the clauses does not imply that the legislature intended to
       treat sick leave for birth differently than sick leave on other grounds.
¶ 27        Plaintiff also argues that sick leave for birth, adoption, or placement for adoption should
       be treated differently from the other qualifying events listed in the statute because they have
       different purposes. She notes that the right to use up to 30 days of sick leave for birth is not
       explicitly dependent on a teacher being ill or incapacitated, nor is such leave limited to female
       employees. Plaintiff argues, therefore, that there is no reason why a teacher should be barred
       from using sick days for “birth” several months after the actual birth. We find plaintiff’s


                                                    -7-
       interpretation to be unworkable and impossible to implement. Plaintiff contends that the school
       board can determine whether a leave is “for birth” on a case-by-case basis but does not suggest
       how the phrase “for birth” should be defined. Without a clear definition, school districts are
       left with no guidance for how to implement the statute. Thus, adopting plaintiff’s construction
       of the statute would violate the principle that “statutes should be construed in such a way as to
       avoid ‘impractical or absurd results.’ ” Nowak, 2011 IL 111838, ¶ 21 (quoting People ex rel.
       Lyerly v. Missouri Pacific R.R. Co., 328 Ill. 504, 509 (1927)).
¶ 28        We find the most reasonable and consistent reading of the statute is that it allows an
       employee who experiences a qualifying event to use accumulated paid sick leave at the time
       of that event, not later at the employee’s discretion. We thus hold that under section 24-6,
       teachers may use up to 30 days of accumulated paid sick leave during the six-week period
       immediately following the birth. Once that six-week period has elapsed, a teacher may not use
       her paid sick days for birth unless he or she provides a physician’s certificate as set forth in the
       statute.
¶ 29        Plaintiff argues that the interpretation we are adopting is unjust because it deprives her of
       her earned sick leave simply based on the time of year when she gave birth. She argues that
       the statute should not be read in a way that “reduces” an employee’s earned sick days. Plaintiff
       cites the dissent in the appellate court, which argued:
                “[A] teacher who happens to give birth in the middle of a school year may use 30
                accumulated sick days, a teacher who happens to give birth during the last month of a
                school year may use fewer, and plaintiff, who happened to give birth on very nearly
                the last day of a school year, may use almost none. All despite the fact that these
                teachers are otherwise identically situated. This, in my view, would constitute an absurd
                result.” 2019 IL App (2d) 180551, ¶ 70 (Hudson, J., dissenting).
¶ 30        We are not persuaded by this argument. Plaintiff does not contend the statute violates equal
       protection or constitutes special legislation. Rather, she simply claims that the legislature could
       not have intended for the statute to operate in a way that results in unfair or unequal treatment.
       But plaintiff’s underlying premise is faulty. If a teacher gives birth during the school year, she
       must use her accumulated sick leave to take paid time off for the birth. If a teacher gives birth
       just prior to or during a summer break, however, the teacher has no need to use her accumulated
       sick days because she is not required to be at work during that time. Her bank of sick days has
       not been reduced. She can save her sick days for another future qualifying event or receive
       credit for them at the time of retirement. See 40 ILCS 5/16-127(b)(6) (West 2016). Under these
       circumstances, the teacher has not been harmed or unfairly deprived of any earned benefits.
¶ 31        In the instant case, plaintiff gave birth on the second-to-last day of the 2015-16 school year.
       She used 1.5 days of her accumulated paid sick leave for the last two days of the school year.
       More than six weeks passed between the date plaintiff gave birth and the date she was required
       to return to work. Therefore, section 24-6 of the School Code did not entitle her to use any paid
       sick leave for “birth” at the beginning of the 2016-17 school year. We thus affirm the trial
       court’s entry of summary judgment for the District as well as the appellate court’s affirmance
       of that judgment.




                                                    -8-
¶ 32                                          II. Attorney Fees
¶ 33       Plaintiff also appeals the judgment with respect to her Wage Act claim. Pursuant to the
       Wage Act, an employee who brings an action for “wages earned and due and owing” is entitled
       to reasonable attorney fees which a court or jury determines to be justly due and owing. 705
       ILCS 225/1 (West 2016). Because we affirm the lower courts’ judgments that plaintiff was not
       entitled to statutory paid sick leave, we hold plaintiff is not entitled to attorney fees under the
       Wage Act. The statute is inapplicable here, as no wages are due and owing to plaintiff.

¶ 34                                        CONCLUSION
¶ 35       For the foregoing reasons, we affirm the judgments of the lower courts.

¶ 36       Judgments affirmed.

¶ 37        JUSTICE KARMEIER, specially concurring:
¶ 38        The issue in this case concerns the construction of section 25-6 of the School Code (105
       ILCS 5/24-6 (West 2016)), which is set forth in full in the lead opinion. The lead opinion has
       also adequately set forth our long-established principles of statutory construction. To a large
       extent, I agree with the lead opinion. I cannot agree, however, with the lead opinion’s departure
       from the plain and ordinary meaning of the statutory language to impermissibly insert the
       additional limitation that sick leave for birth must be taken immediately following the birth of
       a child.
¶ 39        Despite coining the listed events in section 24-6 as “triggering events,” the statutory
       language offers no support for finding that all the listed events kick-start the date upon which
       teachers must immediately use their sick leave. To the contrary, the statutory language reveals
       that at least one event would not be treated in this way. With respect to sick leave for adoption,
       section 24-6 allows schools to require evidence that “the formal adoption process is
       underway.” Id. § 24-6. This indicates the legislature’s intent to allow teachers to use their sick
       leave before, and not necessarily contemporaneously with or immediately following, the date
       of the adoption. If the legislature intended to limit the use of sick leave for adoption to only
       immediately following the adoption, it would have required evidence that the adoption was
       completed.
¶ 40        This portion of section 24-6 also rebuts the lead opinion’s application of noscitur a sociis
       to conclude sick leave must be taken immediately after one of the listed events occurs.
       Noscitur a sociis is a principle that guides our interpretation of statutes, but it is subordinate to
       the legislative intent evinced by the unambiguous language of section 24-6. Wade v. City of
       North Chicago Police Pension Board, 226 Ill. 2d 485, 509 (2007); see People v. Diggins, 235
       Ill. 2d 48, 56 (2009). According to the lead opinion, because the only reasonable interpretation
       of sick leave for illness is that it must be taken contemporaneously with personal illness, the
       use of sick leave for birth must begin contemporaneously with and following the event of birth.
       Yet, section 24-6 affords sick leave for adoption before the event transpires. See supra ¶ 3.
       Because the lead opinion’s interpretation is at odds with the statutory language, its application
       of noscitur a sociis is inappropriate.
¶ 41        The lead opinion’s analysis not only disregards the plain language of section 24-6, it
       overlooks the absurd results of its own interpretation. The most glaring absurdity is that a

                                                     -9-
       teacher could not use sick leave for birth for the entire date on which the birth occurs. Its rule
       prevents teachers from using sick leave anytime prior to the birth, including the time period
       from when a parent presents to the hospital until the birth is completed, because sick leave for
       birth must be taken in the six-week period “immediately following the birth.” (Emphasis
       omitted.) Supra ¶ 28. Clearly, the legislature could not have intended this. A commonsense
       reading of section 24-6 necessarily allows a teacher to take sick leave for the entire date of
       birth.
¶ 42       Applying the rule consistently to the other listed events, as the lead opinion asserts that we
       must, also leads to absurd results. For example, a teacher could not take sick leave for death to
       attend a family member’s funeral that takes place a few days or longer after the actual death,
       unless that teacher decides to take off work and use his or her sick leave immediately following
       the time of death until the day of the funeral. Further, in the face of the statutory language
       indicating otherwise, the lead opinion’s rule would preclude a teacher from taking sick leave
       for adoption or placement for adoption to attend the meetings crucial to complete the adoption.
¶ 43       Contrary to the lead opinion’s analysis, the language of section 24-6 provides the sole
       limitation, regarding the commencement of sick leave use, that the use of the sick leave is for
       “personal illness, quarantine at home, serious illness or death in the immediate family or
       household, or birth, adoption, or placement for adoption.” 105 ILCS 5/24-6 (West 2016). There
       are no other explicit conditions dictating when a teacher may begin using sick leave.
¶ 44       Accordingly, I would find the listed events are “qualifying events,” to which the use of sick
       leave must have a reasonable connection. We cannot, as the lead opinion does, depart from the
       plain language of the statute by inserting limitations that the legislature did not express or make
       the law consistent with our own idea of public policy. In re Marriage of Turk, 2014 IL 116730,
       ¶ 32. The reasonableness of the connection must therefore be a fact-specific inquiry that
       considers the qualifying event at issue and each case’s unique circumstances.
¶ 45       Turning to the sick leave at issue here, the legislature only used the term “for birth.” The
       provision offers no support to conclude that “birth” means general “parental leave” or anything
       other than the actual birthing of a child. There is no further evidence of the specific purpose
       behind providing teachers sick leave for birth.
¶ 46       Nevertheless, the legislature’s failure to explicitly state when sick leave for birth must first
       be taken or to limit such leave to a specific purpose does not leave section 24-6 open to the
       teacher’s discretion to use sick leave for birth whenever he or she chooses. In determining
       legislative intent, we may consider the consequences of construing the statute one way or
       another, and we presume the legislature did not intend absurdity. Lakewood Nursing &
       Rehabilitation, LLC v. Department of Public Health, 2019 IL 124019, ¶ 17. As such, to avoid
       the absurdities explained in the lead opinion (supra ¶ 24), I agree that the use of sick leave for
       birth must have a reasonable temporal connection to the listed event.
¶ 47       As evinced by the application of the lead opinion’s rigid rule to the qualifying events, the
       varied nature of the qualifying events necessitates such a flexible rule. Illness and quarantine
       are continuous in nature, but generally, neither is easily anticipated. Thus, it is reasonable to
       require teachers to take their sick leave for illness contemporaneously with the presence of
       illness because the nature of the event allows it to be present over the entire sick leave period.
       On the other hand, birth, adoption, and death occur—relatively—in a single instance, making
       it impossible for these events to be present during the entire sick leave period. These events


                                                    - 10 -
       also are usually anticipated and require different levels of preparation at different times. In
       relation to birth, every parent experiences a waiting period and labor before the birth occurs.
       Further, doctors often order mothers to bed rest in order to ensure a healthy birth. Therefore,
       while taking sick leave for illness before illness occurs seems unreasonable, it may be
       reasonable to take sick leave for birth before the birth occurs, just as the statute allows a teacher
       to use sick leave to prepare for the completion of adoption. 105 ILCS 5/24-6 (West 2016); see
       supra ¶ 3.
¶ 48        Although I find sick leave for birth requires a reasonable temporal connection to birth and
       should not be constrained to “immediately following birth,” I agree that section 24-6 limits a
       teacher’s use of sick leave for birth to the six-week period that follows the teacher’s initial use
       of such sick leave. Because plaintiff’s requested sick leave regarding the 2016-17 school year
       would be taken more than six weeks following plaintiff’s initial use of her sick leave for birth,
       I agree with the lead opinion that plaintiff was not entitled to use any paid sick leave for birth
       at the beginning of the 2016-17 school year.
¶ 49        For the reasons stated above, I specially concur.
¶ 50        JUSTICE KILBRIDE joins in this special concurrence.

¶ 51      JUSTICES NEVILLE and MICHAEL J. BURKE took no part in the consideration or
       decision of this case.




                                                    - 11 -